Citation Nr: 0824591	
Decision Date: 07/23/08    Archive Date: 07/30/08

DOCKET NO.  03-19 761	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas



THE ISSUE

Whether new and material evidence has been submitted to 
reopen a claim of service connection for a back disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Scott Shoreman, Associate Counsel




INTRODUCTION

The veteran had active service from August 1979 to July 1996.

This matter comes before the Board of Veterans' Appeals 
(Board) from an August 2002 rating decision by the above 
Department of Veterans Affairs (VA) Regional Office (RO).



FINDINGS OF FACT

1.  Service connection for a back disorder was denied by a 
February 1997 rating decision, which became final when the 
veteran did not appeal.

2.  Additional evidence submitted since the February 1997 
rating decision does not bear directly and substantially upon 
the issue of service connection for a back disorder.  In 
addition, it does not raise a reasonable possibility of 
substantiating the claim and does not, by itself or in 
conjunction with evidence previously assembled, relate to an 
unestablished fact necessary to substantiate the claim.



CONCLUSION OF LAW

Evidence received since the final decision in which the RO 
denied service connection for a back disorder in February 
1997 is not new and material, and the previous decision may 
not be reopened.  38 U.S.C.A. §§ 5108, 7105 (West 2002 & 
Supp. 2007); 38 C.F.R. §§ 3.156(a), 20.1103 (2007).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) enhanced 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits, as codified in pertinent part at 38 
U.S.C.A. §§ 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2007); 
38 C.F.R. §§ 3.102, 3.159, 3.326(a) (2007).

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his representative of any information, and any 
medical or lay evidence, that is necessary to substantiate 
the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper 
notice from VA must inform the claimant of any information 
and evidence not of record (1) that is necessary to 
substantiate the claim; (2) that VA will seek to provide; and 
(3) that the claimant is expected to provide in accordance 
with 38 C.F.R. § 3.159(b)(1).  This notice must be provided 
prior to an initial unfavorable decision on a claim by the 
RO.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); 
Pelegrini v. Principi, 18 Vet. App. 112 (2004). 

If complete notice is not provided until after the initial 
adjudication, such a timing error can be cured by subsequent 
legally adequate VCAA notice, followed by readjudication of 
the claim, as in a Statement of the Case (SOC) or 
Supplemental SOC (SSOC).  Moreover, where there is an uncured 
timing defect in the notice, subsequent action by the RO 
which provides the claimant a meaningful opportunity to 
participate in the processing of the claim can prevent any 
such defect from being prejudicial.  Mayfield v. Nicholson, 
499 F.3d 1317, 1323-24 (Fed. Cir. 2007); Prickett v. 
Nicholson, 20 Vet. App. 370, 376 (2006).

The U.S. Court of Appeals for the Federal Circuit has held 
that, if a claimant can demonstrate error in VCAA notice, 
such error should be presumed to be prejudicial.  VA then 
bears the burden of rebutting the presumption, by showing 
that the essential fairness of the adjudication has not been 
affected because, for example, actual knowledge by the 
claimant cured the notice defect, a reasonable person would 
have understood what was needed, or the benefits sought 
cannot be granted as a matter of law.  Sanders v. Nicholson, 
487 F.3d 881 (Fed. Cir. 2007); petition for cert. granted 
(U.S. June 16, 2008) (No. 07-1209).

In July 2002 VA sent the veteran a letter informing him of 
the types of evidence needed to substantiate his claim and 
its duty to assist him in substantiating his claim under the 
VCAA.  The letter informed the veteran that VA would assist 
him in obtaining evidence necessary to support his claim, 
such as medical records, employment records, or records from 
other Federal agencies.  He was advised that it is his 
responsibility to provide or identify, and furnish 
authorization where necessary for the RO to obtain, any 
supportive evidence pertinent to his claim.  See 38 C.F.R. § 
3.159(b)(1).  Although no longer required, the appellant was 
also asked to submit evidence and/or information in his 
possession to the RO.

The Board finds that the content of the letter provided to 
the veteran complied with the requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) regarding VA's duty to 
notify and assist.  In addition, the August 2002 rating 
decision, May 2003 SOC, and June 2006 and February 2008 SSOCs 
explained the basis for the RO's action, and the SOC and 
SSOCs provided him with additional 60-day periods to submit 
more evidence.  It appears that all obtainable evidence 
identified by the veteran relative to his claim has been 
obtained and associated with the claims file, and that 
neither he nor his representative has identified any other 
pertinent evidence, not already of record, which would need 
to be obtained for a fair disposition of this appeal.  It is 
therefore the Board's conclusion that the veteran has been 
provided with every opportunity to submit evidence and 
argument in support of his claims, and to respond to VA 
notices.

In addition to the foregoing harmless-error analysis, we note 
that the decision of the Court in Dingess v. Nicholson, 19 
Vet. App. 473 (2006) requires more extensive notice in claims 
for compensation, e.g., as to potential downstream issues 
such as disability rating and effective date.  This 
requirement was fulfilled in a March 2006 letter which VA 
sent to the veteran.  Moreover, the claimant has not 
demonstrated any error in VCAA notice, and therefore the 
presumption of prejudicial error as to such notice does not 
arise in this case.  See Sanders v. Nicholson, supra.

The Board also notes that in Kent v. Nicholson, 20 Vet. App. 
1 (2006), the Court held that VA must notify a claimant of 
the evidence and information that is necessary to reopen the 
claim, and VA must notify the claimant of the evidence and 
information that is necessary to establish his entitlement to 
the underlying claim for the benefit sought by the claimant.  
Such notice was provided in the July 2002 letter to the 
veteran.

Accordingly, we find that VA has satisfied its duty to assist 
the veteran in apprising him as to the evidence needed, and 
in obtaining evidence pertinent to his claim under the VCAA.  
Therefore no useful purpose would be served in remanding this 
matter for yet more development.  Such a remand would result 
in unnecessarily imposing additional burdens on VA, with no 
additional benefits flowing to the veteran.  The Court of 
Appeals for Veteran Claims has held that such remands are to 
be avoided.  Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).

It is the Board's responsibility to evaluate the entire 
record on appeal.  See 38 U.S.C.A. § 7104(a).  When there is 
an approximate balance in the evidence regarding the merits 
of an issue material to the determination of the matter, the 
benefit of the doubt in resolving each such issue shall be 
given to the claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 
3.102.

In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the Court 
of Appeals for Veterans Claims held that an appellant need 
only demonstrate that there is an "approximate balance of 
positive and negative evidence" in order to prevail.  The 
Court has also stated, "It is clear that to deny a claim on 
its merits, the evidence must preponderate against the 
claim."  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), 
citing Gilbert.

II.  Applicable Laws and Regulations, and Analysis

Service connection may be granted for disability which is the 
result of disease or injury incurred in or aggravated by 
service.  38 U.S.C.A. §§  1110, 1131; 38 C.F.R. § 3.303(a).

Where there is a chronic disease shown as such in service or 
within the presumptive period under 38 C.F.R. § 3.307 so as 
to permit a finding of service connection, subsequent 
manifestations of the same chronic disease at any later date, 
however remote, are service connected, unless clearly 
attributable to intercurrent causes.  This rule does not mean 
that any manifestation in service will permit service 
connection.  To show chronic disease in service there is 
required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings or a diagnosis including the word 
"chronic."  38 C.F.R. § 3.303(b).

When the disease identity is established, there is no 
requirement of evidentiary showing of continuity.  When the 
fact of chronicity in service is not adequately supported, 
then a showing of continuity after discharge is required to 
support the claim.  38 C.F.R. § 3.303(b).

Service connection may also be granted for any disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).

Pursuant to 38 U.S.C.A. § 5108, the Secretary must reopen a 
finally disallowed claim when new and material evidence is 
presented or secured with respect to that claim.  Kightly v. 
Brown, 6 Vet. App. 200 (1994).  New and material evidence is 
defined as evidence not previously submitted to agency 
decision makers which, by itself or when considered with 
previous evidence of record, relates to an unestablished fact 
necessary to substantiate the claim, which is neither 
cumulative nor redundant, and which raises a reasonable 
possibility of substantiating the claim.  38 C.F.R. § 
3.156(a).  Only evidence presented since the last final 
denial on any basis (either upon the merits of the case, or 
upon a previous adjudication that no new and material 
evidence had been presented) will be evaluated, in the 
context of the entire record.  Evans v. Brown, 9 Vet. App. 
273 (1996).

In Hodge v. West, 155 F.3d 1356, 1363 (Fed. Cir. 1998), the 
U.S. Court of Appeals for the Federal Circuit noted that new 
evidence could be sufficient to reopen a claim if it could 
contribute to a more complete picture of the circumstances 
surrounding the origin of a veteran's injury or disability, 
even where it would not be enough to convince the Board to 
grant a claim.  In determining whether evidence is new and 
material, the credibility of the evidence is generally 
presumed.  Justus v. Principi, 3 Vet. App. 510, 512-513 
(1992).

In Elkins v. West, 12 Vet. App. 209 (1999), the Court of 
Appeals for Veterans Claims held the Board must first 
determine whether the appellant has presented new and 
material evidence under 38 C.F.R. § 3.156(a) in order to have 
a finally denied claim reopened under 38 U.S.C.A. § 5108.  
Then, if new and material evidence has been submitted, the 
Board may proceed to evaluate the merits of the claim, but 
only after ensuring that VA's duty to assist has been 
fulfilled.  See Vargas-Gonzalez v. West, 12 Vet. App. 321, 
328 (1999).

Before the Board may reopen a previously denied claim, it 
must conduct an independent review of the evidence to 
determine whether new and material evidence has been 
submitted sufficient to reopen a prior final decision.  The 
Board does not have jurisdiction to consider a claim which 
has been previously adjudicated unless new and material 
evidence is present, and before the Board may reopen such a 
claim, it must so find.  Barnett v. Brown, 83 F.3d 1380, 1383 
(Fed. Cir. 1996), aff'g Barnett v. Brown, 8 Vet. App. 1 
(1995); see Butler v. Brown, 9 Vet. App. 167, 171 (1996); 38 
U.S.C.A. §§ 5108, 7104(b).  If the Board finds that new and 
material evidence has not been submitted, it is unlawful for 
the Board to reopen the claim.  See McGinnis v. Brown, 4 Vet. 
App. 239, 244 (1993).  

Despite several attempts, he RO was unable to obtain the 
veteran's service treatment records (STRs) for the period 
between 1994 and 1996.  In the absence of STRs that are 
presumed lost or destroyed, the Board's obligation to explain 
its findings and conclusions, and to consider carefully the 
benefit-of-the-doubt rule, is heightened.  O'Hare v. 
Derwinski, 1 Vet. App. 365, 367 (1991).  

With the above criteria in mind, the procedural history and 
relevant evidence will be summarized.  An unappealed February 
1997 rating decision denied service connection for a back 
disorder.  In April 2002 the veteran filed a request to 
reopen his claim.

Summarizing the evidence of record at the time of the 
February 1997 rating decision, the veteran claimed chronic 
back pain during 1988 to 1989.  The STRs from January 1979 to 
1993 do not show treatment for, or a diagnosis of, a chronic 
back condition.  A February 1989 examination report showed a 
normal clinical evaluation of the spine and other parts of 
the musculoskeletal system.

Reviewing the evidence of record submitted in conjunction 
with the veteran's request to reopen his claim, at a March 
1997 VA examination he said that he had injured his back in 
service when he jumped off a truck and landed awkwardly on 
his heels.  He said he had pain that went from his legs up 
into his back and, as of March 1997, it bothered him 3 to 4 
times a month.  On examination, the veteran's back had no 
visible deformity, and was without tenderness on palpation 
and percussion.  His musculature was normal and he was able 
to perform a seated straight leg raise to 90 degrees, a 
straight leg raise on the right to 60 degrees, and a straight 
leg raise to 60 degrees on the left with exaggerated spasm.  
Forward flexion was 75 degrees, backward extension 30 
degrees, right bend 20 degrees, left bend 23 degrees, right 
rotation 30 degrees, and left rotation 20 degrees.  The 
veteran's diagnoses included complaints of back pain with 
exaggeration of symptomatology, inconsistencies in the 
examination, and significant functional overlay.

In January 1999 the veteran was driving a truck that was 
struck from behind by another truck, and he was hospitalized 
for neck pain.  At an evaluation with a private physician 
three days after the accident, he complained of back pain and 
was diagnosed with a lumbar strain secondary to the motor 
vehicle accident.  At April 1999 private treatment the 
veteran said that prior to January 1999 he had no specific 
difficulty with his lower back.  A private physician wrote in 
an August 1999 case assessment that the veteran had a lumbar 
strain status/post January 1999 motor vehicle accident.  A 
September 1999 private physical therapy evaluation stated 
that the veteran had low back pain which had been present 
since his automobile accident.  The veteran had a decreased 
lumbar range of motion.  He wrote in October 1999, on a form 
submitted for a Social Security disability claim, that he had 
low back pain which had started to go down his legs again, 
and that he was limited in performing routine activities and 
chores.  A November 1999 lumbar MRI showed facet 
hypertrophy/ligamentum flavum buckling at L3-S1 and bilateral 
foraminal narrowing that could account for L4 and/or L5 
radicular symptoms.

The veteran had a private March 2000 orthopedic evaluation 
with T.J.B., M.D., at which he gave a history of low back 
problems as a result of the January 1999 motor vehicle 
accident.  Dr. B opined that the veteran's diminished range 
of motion of the thoracic and lumbar spine did not correlate 
well with the findings in the lumbar MRI examination.  He 
felt that the veteran needed vocational rehabilitation 
directed to light or sedentary physical demands, because he 
would not be able to return to his work as a truck driver.  
At a March 2000 orthopedic evaluation with D.F.H., M.D., it 
was noted that the veteran had suffered with low back pain 
since his January 1999 motor vehicle accident.  Dr. H opined 
that the veteran had a high L4-5 bulge which was impinging on 
his thecal sac and causing low back problems.  However, Dr. H 
felt that there could be other things not ascertainable on 
the MRI causing the low back problems.  M.A.F., D.O., also 
examined the veteran in March 2000; the veteran reported that 
he felt his back had never been properly addressed.  He said 
that he had right leg pain down the posterior aspect of the 
thigh and calf, and that he never had any pain-free days.  
Dr. F diagnosed the veteran with degenerative disc disease 
with foraminal stenosis and chronic low back pain.

The veteran complained of low back pain at May 2000 VA 
treatment, with an onset from 1996 falls, a motor vehicle 
accident, and sports injuries.  He said had had to leave his 
job because of it, and the pain was constant.  He was unable 
to sit for long, and the pain radiated down his right leg.  
He rated the pain as a 7.5 out of 10 in intensity, and told 
another provider on the same day that the pain had begun in 
the late 1980s.  On examination, the veteran had flinching on 
light palpation and positive bilateral straight leg raising 
and hip testing.  He was diagnosed with chronic low back pain 
and was told to use NSAIDs and Robaxin.  At VA treatment in 
June 2000 he said he had complained about his back pain a lot 
while in service.

At August 2000 private treatment the veteran had a 
significantly impaired range of motion at his waist, mainly 
in flexion and extension.  Straight leg raising, cross 
straight leg raising, and reverse straight leg raising caused 
radicular pain to the right lower extremity.  His gait was 
antalgic, and required the use of a single point cane in the 
left hand.  He was diagnosed with multifactorial low back 
pain involving a generalized facet arthropathy, multiple disc 
bulges at L4 and L5, and ligament flavum hypertrophy that 
caused stenosis and S1 radiculopathy affecting the right 
lower extremity. 

An August 2000 VA MRI of the veteran's lumbar spine was 
essentially negative.  There was no evidence of a herniated 
nucleus pulposus or of significant spinal stenosis.  In 
November 2000 the veteran had a VA aquatic therapy assessment 
for constant pain in his low back, radiating into his right 
leg.  He reported going to physical therapy but said that it 
had not helped much.  He was unable to wash dishes or clothes 
and was unable to participate in sports such as softball or 
football.

At a June 2004 VA neurosurgery consultation for his neck, the 
veteran's low back showed normal spinal curvature and he had 
slightly limited internal and external rotation of both hips.

The RO did not afford the veteran a VA examination of his 
back in the present case, on the basis that there is already 
sufficient medical evidence to decide the claim, and the 
Board agrees.  In McClendon v. Nicholson, 20 Vet. App. 79 
(2006), the Court reviewed the criteria for determining when 
an examination is required by applicable regulation and how 
the Board applies 38 C.F.R. § 3.159(c).  The three salient 
benchmarks are: competent evidence of a current disability or 
recurrent symptoms; establishment of an in-service event, 
injury, or disease; and indication that the current 
disability may be associated with an in-service event.  The 
Board finds that while there is evidence of a current back 
disorder, there is no indication that the current disability 
may be associated with an in-service injury or event.  The 
record does not show that the veteran had any treatment for 
his back until his January 1999 motor vehicle accident, and 
as discussed above he said at April 1999 treatment that prior 
to January 1999 he had no specific difficulty with his low 
back.  Therefore, the Board finds that the evidence of record 
does not trigger the necessity of an examination in order to 
decide the claim on the merits.  38 C.F.R. § 3.159(c).

Having reviewed the complete record, the Board finds that new 
and material evidence has not been submitted to reopen the 
claim for service connection for a back disorder.  While the 
private and VA treatment records submitted since the February 
2007 rating decision do constitute new evidence, in that they 
were not of record at the time of the previous decision, they 
are not material evidence, because they do not bear directly 
and substantially on the issue at hand.  In this regard, 
these reports do not, nor does any of the additional evidence 
submitted in connection with the claim to reopen, demonstrate 
that the veteran has a current back disorder that is of in-
service origin.  Specifically, none of the new evidence 
provides competent information to link his currently 
diagnosed back disorder to his military service or any 
incident that occurred therein. 

Furthermore, even considering the unfortunate unavailability 
of a portion of the veteran's STRs, none of the evidence 
added to the file tends to show that the veteran demonstrated 
a low back disorder within several years after his separation 
from active military service.  Therefore, even if the 
evidence were deemed sufficient to reopen the claim, the 
complete record, as discussed above, fails to provide a 
linkage between in-service symptomology and current back 
disability.

The evidence added to the file merely shows that the veteran 
has received treatment for a back disorder since his January 
1999 motor vehicle accident.  Therefore, this evidence is not 
new and material.

We recognize the sincerity of the arguments advanced by the 
veteran that his back disorder is service connected.  
However, the resolution of issues that involve medical 
knowledge, such as the diagnosis of a disability and the 
determination of medical etiology, require professional 
evidence.  See Espiritu v. Derwinski, 2 Vet. App. 492, 495 
(1992).  It is true that the veteran's lay statements may be 
competent to support a claim for service connection by 
supporting the occurrence of lay-observable events or the 
presence of disability or symptoms of disability subject to 
lay observation.  38 U.S.C.A. § 1153(a); 38 C.F.R. 
§§ 3.303(a), 3.159(a); see Jandreau v. Nicholson, 492 F.3d 
1372 (Fed. Cir. 2007).  See also Buchanan v. Nicholson, 451 
F.3d 1331 (Fed. Cir. 2006) (addressing lay evidence as 
potentially competent to support presence of disability even 
where not corroborated by contemporaneous medical evidence).  
However a back disorder requires specialized training for a 
determination as to diagnosis and causation, and is therefore 
not susceptible of lay diagnosis.

In summary, the Board finds that the evidence received in 
conjunction with the claim to reopen is not new and material, 
and does not serve to reopen the claim for service connection 
for a back disorder.  38 U.S.C.A. §§ 5108, 7105; 38 C.F.R. 
§ 3.156(a).  Since the Board has found that the evidence is 
not new and material, no further adjudication of this claim 
is warranted.  See Kehoskie v. Derwinski, 2 Vet. App. 31 
(1991).



ORDER

New and material evidence not having been submitted, the 
claim for service connection for a back disorder is denied.



_______________________________
ANDREW J. MULLEN
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


